DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:
Claim 16 recites “main body that is manufactured”, but should be amended to recite --main body is manufactured--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
on the function layer” (bold added for emphasis. This suggests that the “functional layer” specifically is provided in the area of the main body where the blades are built such that the functional layer would be an intervening layer between the surface of the main body and the blades. This also appears to be how Applicant intends for this limitation to be interpreted based on the remarks.
From paragraphs 32-32 of the specification it appears that the generative manufacturing (GM) process is used to form the blades on the surface of the cast/turned main body. Additionally, the GM process may also be used to form a “layer” over the entire surface, made of the same material as the blade “in order to thus also provide a function layer 14 in those portions 13 of the main body 11 that are formed or positioned between the guide blades 12” (bold added for emphasis. The “layer” (e.g. consisting of the nickel-chromium-iron alloy material) is consistently recited separately from the “functional layer” and is never clearly equated to it, and thus is not necessarily the same entity as the “functional layer”. The “functional layer” per se is only disclosed as being present in the area between the blades, the blades (as described in paragraph 31) in turn being applied to the “relevant portions of the main body”. At most there would appear to be some generic “layer” applied to the entirety of the main body, the portion of which between the blades being called the “functional layer”. 
The “function layer” as intended by applicant also appears to be equated to the “porous structure” and “holes and striae”, which are strictly present in areas between the blade (and not beneath the blades), as described in paragraph 32. New claim 18 specifies that the holes and striae are “only in the portions between neighboring guide blades”, which would appear to contradict having the “function layer”, as understood from the disclosure, present beneath the blades (i.e. the blades are built upon the function layer) as implied from amended claim 6. Claim 15 also reiterates that the “function layer” specifically is in “respective portions of the main body positioned between the guide blades”.
Thus, there does not appear to be clear or adequate support for applying the “functional layer” per se to the entire surface of the main body, and then applying the guide blades “on the function layer”. Neither the specification nor the original claims describe forming the blades atop the function layer, but clearly describe the function layer as being strictly between the areas of the blades, noting again that the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 refers to “a roughness Rz between 25 and 32”. The scope is unclear because no units are associated with the roughness value.
Claim 18 recites the limitation "the portions between neighboring guide blades".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10, 12, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (U.S. PGPub 2018/0200800) in view of Islam et al. (U.S. Patent 6,269,540), Neal et al. (U.S. PGPub 2010/0104773), and Bunker (U.S. PGPub 2017/0234134).
Claim 6: Hart et al. discloses a method for producing a turbomachine part (e.g. Fig. 5) comprising: providing a main body (550); mechanically treating the provided main body (e.g. to better fuse with the AM material - paragraph 32); preheating the roughened main body (implied paragraph 32 - the entire build chamber and components and materials within are preheated); and building guide blades (570, 572) by a generative manufacturing method on the roughened and preheated main body (paragraphs 23, 32).
The produced part is not necessarily a guide baffle. However, Fig. 5 looks very similar to Applicant’s figure, and Hart et al. is not necessarily drawn to any particular turbine component. Furthermore, Islam et al. performs a similar method where the product may be a turbine blade or equally a stator vane or other turbine components (the examiner notes that the claimed “guide baffle” and “guide blades” are being interpreted as essentially a stator with vanes based on the description in paragraph 2). The examiner submits that one of ordinary skill in the art before the effective filing date of the claimed invention would have generally recognized that the manufacturing technique of Hart et al. could have equally applied to other similar turbine components which share similar structures (e.g. a base with blades/vanes) and experience similar working environments and conditions (e.g. hot gases), and thus it would have been obvious to have similarly manufactured product s such as guide baffles and guide blades by the method of Hart et al. since it allows for relatively quick and inexpensive manufacture of such components.
The mechanical treatment disclosed by Hart et al. is used to provide a better bond, but is not necessarily roughening. However, Neal et al. teaches roughening a body to provide a better bond with a subsequent coating (e.g. paragraph 12). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have roughened the surface of the main body as a means for mechanically treating as disclosed by Hart et al. for the purpose of providing a better bond between the body and the generatively manufactured layers.
Regarding the “applying a layer to the main body over a full surface area of the main body to provide a function layer” and “building guide blades … on the function layer”, Bunker teaches applying a 
Claim 7: Referring to Neal et al., the roughening of the main body is carried out via shot peening (e.g. paragraph 16)
Claim 8: According to Neal et al., the roughness (Rz) may be “less than about 0.001 inches (0.0254 millimeters) [25.4µm]” (paragraph 18). Assuming the claimed range of roughness is in the common units of micrometers, then “less than about [25.4 µm]” overlaps and/or is close to the claimed range of 25-32 (see MPEP 2144.05 I.). Neal et al. further explains that roughness Rz is result-effective variable that correlates to bonding strength and may be determined by various factors (paragraphs 12, 18), and so it would have been obvious to one of ordinary skill to have selected a roughness value in the claimed range since it has been held that where the general conditions of claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). For example, one may have chosen the claimed roughness based on 
Claim 9: Hart et al. further discloses that the main body is roughened (as modified by Neal) over a full surface area (implied at paragraph 32, e.g. one or more surfaces exposed above the build plate). 
Claim 10: The roughened main body is preheated over a full surface area (i.e. the entire build chamber is preheated, suggesting that the entire assembly thereon would also be preheated).
Claim 12: Referring to Hart et al., prior to the building of the guide blades, the preheated main body is further heated with an energy source (the body would effectively be further heated by the laser used to fuse material thereto, at least during deposition of the first layer).
Claim 13: The energy source is a laser at least (e.g. paragraph 23) and the further heating is in respective places of the main body in which the guide blades are built up (i.e. the laser would be used to heat and fuse powder material in those local areas where the blades are built up).
Claim 15: As discussed above, the so-called “function layer” (i.e. the initial layer involved in the combined buildup of the riblets and blade) would be applied over the full surface of the main body. The layer is applied via various laser-based generative manufacturing processes (Bunker - paragraph 56), which would naturally heat the surface. Thus, further heating of the main body following the roughening and preheating would have occurred over a full surface area of the main body via the energy source (laser) during the process of producing the function layer.
Claim 16: Hart et al. further discloses that the main body is one of cast and turned (e.g. paragraphs 5, 30, 32).
Claim 17: While a nickel-chromium-iron alloy is not disclosed, the examiner takes Official Notice that such nickel-based alloys, for example Hastelloy®, are commonly used to fabricate turbine blades and similar components. Thus, it would have been obvious to one of ordinary skill to have used such an alloy for the applied layer, for example due to its known corrosion resistance, strength, and ease of use.
Claim 18: Bunker further teaches the forming one or more of holes and striae (riblets are essentially striae) might, for example, be present on a gas glow surface of a platform and/or a blade (i.e. potentially just one or the other - see paragraph 55). Furthermore, in light of the fact that the riblets are .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hart et al., Islam et al., Neal et al., and Bunker as applied to claim 6 above, and further in view of Saha et al. (U.S. PGPub 2017/0051613).
Hart et al. discloses preheating to a pre-fusion temperature (e.g. paragraph 24). The temperature is not disclosed and thus does not disclose a temperature between 200° C. and 600° C. However, Saha et al. teaches a similar method where the article is preheated to 500 to 1900 degrees Fahrenheit (260-1040 °C) to facilitate adhesion between the generatively manufactured portion 80 and the remaining base portion of the blade assembly 60, for example (paragraph 61 - again noting the strong overlap in ranges as discussed in MPEP 2144.05 I.). It would have been obvious to have preheated to between 200°C and 600°C in order to have improved adhesion of the deposited material, the temperature depending upon said material.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hart et al., Islam et al., Neal et al., and Bunker as applied to claim 13 above, and further in view of Krause et al. (U.S. PGPub 2010/0170878).
Hart does not disclose the laser power. However, Krause et al. teaches a power between 400-1000W (between 50 to 2000W or less than about 500W - paragraph 39, noting MPEP 2144.05 I.), and also teaches that power “depends upon many factors and tradeoffs”. Thus it would have been obvious to one of ordinary skill to have selected a power between 400 and 1000W in order to have adequately fused the powder, depending upon different factors and tradeoffs as taught by Krause et al.

Response to Arguments
Applicant's arguments filed 4/7/2021 have been fully considered but they are not persuasive.
Regarding the indefiniteness rejection of claim 8, Applicant argues the following (italicized):
Applicant notes that claim 8 is not unclear. As known in the art, Rz is calculated by measuring a vertical distance from a highest peak to a lowest valley within five sampling lengths, then averaging these distances. Rz averages only the five highest peaks and the five deepest valleys. Rz is a mean roughness whereby a section of standard length is sampled from the mean line on the roughness chart. The distance between the peaks and valleys of the sampled line is measured in the y direction. Then, the average peak is obtained among 5 tallest peaks (Yp), as is the average valley between 5 lowest valleys(Yv). The sum of these two values is typically expressed in micrometres (pm).
The examiner does not dispute the use of the roughness standard Rz. Rather, the examiner has rejected the claim limitation simply for expressing a dimension or measurement value without an associated unit of measurement. Roughness values might “typically” be expressed in units of micrometers, but they may just as well be measured in microinches, or perhaps some other unit. Without specifying the associated unit, the measurement has no meaning. If it happens that it would have been well understood to one of ordinary skill in the art that, by default, a roughness expressed without units is to be interpreted as micrometers, then this may be acceptable. However, Applicant has made no such argument and the examiner is not currently aware of such a rule.
Applicant’s remaining arguments rely on amendments to the claims, specifically “applying a layer to the main body over a full surface area of the main body to provide a function layer” and “building guide blades by a generative manufacturing method on the function layer”. As discussed in the rejection above, the examiner disputes whether Applicant has adequate support for the intended interpretation of these limitations. However, the examiner has also provided a rejection based on a broad interpretation of the claimed “layer” and “function layer”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218.  The examiner can normally be reached on 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew P Travers/Primary Examiner, Art Unit 3726